Citation Nr: 1533946	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  95-37 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of a debt in the amount of $181.31 due to overpayment of education benefits under 38 U.S.C. Chapter 1606 from December 11, 1991 through January 12, 1992.


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel










INTRODUCTION

The appellant served in the United States Army National Guard from May 1, 1991 to August 2, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1994 decision of the Committee on Waivers and Compromises (COWC) at the Debt Management Center of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant's claim was certified to the Board by the St. Louis Education Regional Processing Office (RPO).


FINDINGS OF FACT

1.  The appellant was originally awarded Chapter 1606 benefits of $542.00 for the period August 28, 1991 through December 20, 1991; an enrollment certificate was received from the school, which showed twelve hour enrolments for the periods August 28, 1991 through December 10, 1991, and January 13, 1992 through May 8, 1992.

2.  Because the appellant withdrew from all classes on December 10, 1991, and failed to return a completed Financial Status Report, an overpayment in the amount of $542.00 was created; his request for a waiver of recovery of the overpayment was denied.

3.  The appellant appealed the decision and in March 1997, he was notified that his reasons for withdrawing from classes had been accepted as mitigating circumstances; his debt for the period August 28, 1991 through December 10, 1991 was cleared.  

4.  Because the appellant was not due benefits after his last actual date of attendance through the semester break, until the beginning of the next term, the amount for waiver consideration was reduced to $181.31, representing the period December 11, 1991 through January 12, 1992.  
5.  There is no indication of fraud, misrepresentation or bad faith on the part of the appellant in the creation of this debt.

6.  As there appears to be inadequate information as to whether the appellant was notified that any change in his enrollment status could result in an overpayment, the existence or extent of fault on his part in unclear.


CONCLUSION OF LAW

Recovery of the overpayment of VA educational assistance benefits in the amount of $181.31 would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome, no conceivable prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  See 38 U.S.C.A. § 5302; 
38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. 
§ 1.956(a). 

When VA finds that an overpayment of benefits has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a) and (c).

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).  In 1991, the appellant was found eligible for education benefits under this program; his December 1991 enrollment certificate from Bowling Green State University ("Bowling Green") shows that he was pursuing a bachelor's degree, with 12 credit hours each semester for the periods August 28, 1991 through December 10, 1991, and January 13, 1991 through May 8, 1992.

In May 1993, VA conducted a compliance survey at Bowling Green, which revealed that the appellant had withdrawn from all fall semester classes on December 10, 1991; the withdrawal had occurred after the add/drop period and non-punitive grades were assigned.  In June 1993, VA sent the appellant a letter notifying him that there had been a change in his education benefits based on his withdrawal from classes and that his educational assistance allowance was being suspended effective July 1, 1993.  In a July 1993 letter, the appellant responded that he had never been informed that anything would happen if he dropped his classes and that the reason he withdrew near the end of the semester was because he had been ill with a gastrointestinal disorder, resulting in his inability to attend classes, further resulting in his failing his courses.  He added that, because he was scheduled to graduate in August 1993, a suspension in benefits would result in severe financial hardship. 
In a subsequent July 1993 letter, VA replied that the evidence submitted by the appellant (i.e., his letter) did not adequately show how the circumstances actually interfered with his enrollment to the extent that he was unable to successfully complete his courses, and was not adequately substantiated by verifying documentation.  Because there was no further response from the appellant, in August 1993, VA notified him that there was now an overpayment of $542.00 resulting in a debt.  

Beginning in December 1993, the appellant telephoned and submitted additional written statements to VA explaining why he had withdrawn from classes and why he felt it would be a hardship for him to repay the debt.  He again said that he had withdrawn from classes because of gastrointestinal problems and had seen a physician, who told him that he may have an ulcer.  He also explained that, because he was now living in Illinois and did not know the name of the physician, it would be a hardship for him to drive over five hours back to Bowling Green, Ohio, to attempt to locate and obtain verification of his prior health status from the treating physician.  However, because he failed to submit a completed Financial Status Report, in an August 1994 decision by the COWC, his request for a waiver of recovery of the overpayment was denied.  

The appellant submitted a notice of disagreement with the decision, which was received in June 1995.  A Statement of the Case was sent to him in June 1995, and in November 1995, VA received the appellant's Appeal to the Board (VA Form 9).  

Despite its earlier findings, in March 1997, the St. Louis RO sent the appellant a letter notifying him that his reasons for withdrawing from his fall classes had been accepted as mitigating circumstances and that he no longer had to repay the education benefits for the period August 28, 1991 through December 10, 1991.  However, because he was not entitled to benefits after his last actual date of attendance through the semester break, until the beginning of the spring term on January 13, 1992, the amount for waiver consideration had been reduced to $181.31, representing the period December 11, 1991 through January 12, 1992.  

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

A waiver is prohibited if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  In this case, the COWC found no evidence of fraud, misrepresentation, or bad faith on the part of the appellant.  The Board also finds that the record contains no evidence of fraud, misrepresentation or bad faith on his part.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The equity and good conscience standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor and the government.  
38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not all-inclusive) must be considered:  (1) fault of the debtor; (2) balancing of the faults of the debtor and VA; (3) whether collecting the debt would cause undue hardship; (4) whether denial of waiver would defeat the purpose of the education benefits; (5) whether waiving the debt would result in unjust enrichment of the debtor; and (6) whether the debtor, in relying on VA benefits, changed his/her position to his/her detriment.  38 C.F.R. § 1.965.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Regarding fault of the debtor in creating the debt, the assembled records leave some question as to whether the appellant was actually informed that a change in his enrollment status would result in a possible overpayment. Without documentation as to what the appellant was told, however, the extent of any fault on his part in the creation of the debt is unclear.

While the determination of fault on VA's part in creating the debt is not determinable without better information as to what VA told the appellant in the application and award process, in light of the amount involved, remanding this case for additional evidentiary development would not appear to be in the best interest of either VA or the appellant. 

The VA education benefits that were awarded were intended to assist the appellant in obtaining his bachelor's degree; the May 1993 Bowling Green compliance survey demonstrates that he continued that pursuit by resuming classes on January 13, 1992.  Moreover, the payment to the appellant of $181.31 could not reasonably be deemed an unjust enrichment.

Taking all of these factors into consideration, the Board finds that it is difficult to arrive at what equity and good conscience would require without documentation or other clear evidence as to whether the appellant was informed that any change in his enrollment status could result in an overpayment of benefits.  Remanding the case to search for such documentation or evidence would likely cost the government more than the amount of indebtedness.  Accordingly, the decision that most reasonably balances the interests of the government and the appellant, as well as equity and good conscience, is to waive recovery of the overpayment.


ORDER

A waiver of the overpayment of educational assistance benefits in the amount of $181.31 is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


